Title: To Benjamin Franklin from Simeon Samson, 28 October 1779
From: Samson, Simeon
To: Franklin, Benjamin


SrNants 28th October 1779
As Mr. Watson waited on your Excellency with the Dispatches I had the honor to bring for you from Congress I did not write you untill the 7 Inst: when the Mercury was Clean’d and Ready for the Sea then acquainted your excellency with the same and that I was waiting your orders which was my Instructions from the Honble. Navy board at Boston & not having the honor to have an Answer from you I naturely supose my Letter never came to hand— Sr. I take this opportunity to acquaint you with the same & that the Mercury has been dropt down the River this 18 days past ready to Sail at the shortest notice having been Clean’d for some time I find my Ships Bottom begins to fowl very fast the season of the Year approaching that to gett a Passage on the coast of America often is attended with great difficulty the Mercury being a small Vessell & very low in the Water naturly will be more Exposed then a larger Ship these Circumstances considerd makes me Anxious to have your approbation for my Departure—
Sr. I am Your most Obdt: Huml Servt: at Command—
Simn Samson

 
  To His Excellency Benja: Francklin Esqr:
  P.S. I have to acquaint your honor there is severall Americans here that have been lately Prisoners Officers & Seamen being Intirely destitute of Money & short of Clothing supported at the Expence of the Continent while here they would be very glad of a Passage wch: I am freely willing to give them on my part wth: proviser the Continent will aford them Provisions & Stores they are such men as we want in America and about Eight in number. I should be very glad to have some Directions from you with Respect to this Matter—
I have the Honor to be Sr. Your Most Obdt: Servt—
S Samson

  
Addressed: His Excellency Benja: Francklin Esqr: / Piercy—near— / Paris
Notation: Saml. Sampson 28 Oct 79
